Citation Nr: 1233438	
Decision Date: 09/26/12    Archive Date: 10/09/12

DOCKET NO.  06-37 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal disability, to include gastritis. 

2.  Entitlement to a total rating for compensation purposes based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel



INTRODUCTION

The Veteran had active military service from February 2001 to February 2006.

These matters come before the Board of Veterans' Appeals (Board) from a June 2006 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in North Little Rock, Arkansas.  

These matters were previously before the Board in December 2009 and February 2011 when they were remanded for further development.  

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The competent and credible evidence of record demonstrates that the Veteran has gastroesophageal reflux disease (GERD) causally related to active service.  


CONCLUSION OF LAW

GERD was incurred in active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604(Fed.Cir.1996). 

The Veteran seeks entitlement to service connection for a gastrointestinal disability, to include gastritis.  Review of the service treatment records does not reveal any complaint, diagnosis, or treatment for any gastrointestinal disability.

In June 2006 the Veteran was afforded a VA Compensation and Pension (C&P) general medical examination.  The Veteran reported heartburn and indigestion for approximately two years.  He noted that he had not had any test and that the symptoms were particularly bothersome postprandial.  It was noted that the Veteran had been given Prilosec.  He did not have symptoms of reflux.  He had no nausea, vomiting, dysphagia, melena, or hemetemesis.  The Veteran's weight was stable.  Physical examination of the digestive system revealed active bowel sounds.  He had no hepatosplenomegaly, masses, or tenderness.  He was hernia negative, genitourinary negative, and endocrine negative.  The Veteran was diagnosed with gastritis; however, no opinion was provided regarding the etiology of the Veteran's disability.

In March 2011 the Veteran was afforded a VA esophagus and hiatal hernia examination.  The examiner noted that the Veteran's claims file was reviewed.  The Veteran reported that his stomach problem had its onset while he was stationed at Little Rock Air Force Base in 2004 and 2005.  He stated that it was a reflux burning in his throat and occasionally milder burning down in his substernal area.  The Veteran reported that it seemed to have a pattern to occur after eating spicy food and that he was treated by a clinic with antacids.  The examiner noted that there was a note in the claims file that the Veteran had received Prilosec in the past.  The Veteran indicated that his symptoms were not as bad but that they still occur intermittently and averaged about two times per month.  He treated his symptoms with Tums and stated that this relieved his symptoms.  The Veteran reported that he had never been placed on quarters or lost work due to his symptoms.  He was noted to have not undergone any special test or consultation in regard to the symptoms.  He stated that if the symptoms occur it is almost always after spicy food or a red sauce type of food.  The Veteran reported that his symptoms may be related to his personal and professional stress.  The examiner noted that the Veteran was not taking medications for his symptoms.  He denied any nausea and vomiting, melena, blood tinged expectorant.  He took a considerable amount of ibuprofen for his back pain.  The examiner stated:

Based on reviewing the C-file with no specific references to these claims was discovered, and the oral history and the examination today, it is the examiner's opinion that it is as likely as not that his present symptoms which presently he states is [sic] not bad now and only intermittent, and he takes no medication for it is etiologically related to active service.  

The examiner diagnosed the Veteran with GERD, presently improved requiring no medication or occasional Tums.  The examiner continued to indicate that the Veteran had reported that his problems with back trouble and stress have been suggested as, in part, the etiology for his gastroenterology problems.

The Board finds that entitlement to service connection for GERD is warranted.  The Veteran's service treatment records do not reveal any complaint, diagnosis, or treatment for any gastrointestinal disorder.  However, the Board notes that the Veteran complained of stomach disorder and was examined by VA and diagnosed with gastritis within months of separation from service.  The Veteran has competently and credibly reported that he has had heartburn since service.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  After examination in March 2011 the Veteran was diagnosed with GERD.  The examiner, after reviewing the Veteran's claims file and considering the Veteran's reported symptoms rendered the opinion that it is at least as likely as not that his present symptoms are etiologically related to his active service.  As the Veteran has competently and credibly reported that he had symptoms of GERD in service, is currently diagnosed with GERD, and as his current symptoms have been etiologically related to his reported symptoms in service, entitlement to service connection for GERD is granted.


ORDER

Entitlement to service connection for gastroesophageal reflux disease is granted.


REMAND

As the Board in the decision above is granting entitlement to service connection for GERD, the RO will assign an initial evaluation and effective date for this disability.  As the initial evaluation assigned for the Veteran's GERD may impact upon the Veteran's claim of entitlement to a TDIU, the Board finds the issues to be inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  Because the issues are inextricably intertwined, the Board is unable to review the issue of entitlement to a TDIU until the Veteran is assigned an initial evaluation and effective date for GERD.  Id.  

In May 2011 the Veteran was afforded a VA general medical examination.  The examiner rendered the opinion that the Veteran's migraine headaches and intervertebral disc syndrome do not render him unemployable.  However, the examiner did not render an opinion considering the Veteran's GERD.  As the Board is above granting entitlement to service connection for GERD, the Board finds that the Veteran must be afforded a VA medical examination considering whether his GERD, in conjunction with his other service-connected disabilities, renders the Veteran unemployable.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board notes that in the May 2011 examination report the Veteran was noted to report that he was self employed as a pressure washer.  He indicated that he will miss work about fifteen to twenty times a year but that a friend who assists him makes up for his absences.  However, it is unclear from the record whether the Veteran's employment is substantially gainful.  The Board notes that marginal employment, defined as an amount of earned annual income that does not exceed the poverty threshold determined by the United States Department of Commerce, Bureau of the Census, shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a) (2011); see also Faust v. West, 13 Vet. App. 342, 356 (2000).  As such, on remand, the Veteran should be asked to identify his income from his pressure washing business.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that the Veteran identify his income from his employment.  

2.  Schedule the Veteran for a general medical examination to determine whether all service-connected disabilities, considered in combination, render the Veteran unemployable.  The clinician is requested to furnish an opinion as to whether it is at least as likely as not (50 percent or greater) that the Veteran's service-connected disabilities render him unemployable.

The VA clinician is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.

The clinician is requested to provide a complete rationale for his or her opinions, as a matter of medical probability, based on his or her clinical experience, medical expertise, and established medical principles.  The clinician should review the claims folder, to include this remand, and this fact should be noted in the accompanying medical report.

The Veteran should be advised that failure to appear for an examination as requested, and without good cause, could adversely affect his claim, to include denial.  See 38 C.F.R. § 3.655 (2011).  

3.  Following completion of the above, readjudicate the issue of entitlement to TDIU, with consideration of all evidence of record, to include additional evidence received since issuance of the most recent supplemental statement of the case in February 2012.  If the benefit sought is not granted, issue a Supplemental Statement of the Case and afford the appellant and his representative an appropriate opportunity to respond.  

4.  Thereafter, the case should be returned to the Board for appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


